[J-77-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               No. 4 EAP 2020
                              :
              Appellee        :               Appeal from the Judgment of Superior
                              :               Court entered on 9/16/19 at No. 1326 EDA
                              :               2018 affirming the judgment of sentence
          v.                  :               entered on 3/28/18 in the Court of
                              :               Common Pleas, Philadelphia County,
                              :               Criminal Division at No. CP-51-CR-
ANDREW LINEMAN,               :               0004774-2017
                              :
               Appellant      :




                                        ORDER


PER CURIAM                                             DECIDED: August 7, 2020


      AND NOW, this 7th day of August, 2020, the order of the Superior Court is

REVERSED based on Commonwealth v. Torres, 766 A.2d 342, 345 (Pa. 2001)

(explaining that a fact-finder’s mere disbelief of the defendant’s testimony going forward

with the evidence relative to a justification defense is “no substitute for the proof the

Commonwealth was required to provide to disprove the self-defense claim”).